12649371DETAILED ACTION
Claims 1-18 and 20 are pending.
Claims 1-18 and 20 are rejected.
Claim 19 is cancelled.
This action is Final.
New grounds of rejection are introduced in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The rejection of claims 5, 8, 13 and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are hereby withdrawn.

Double Patenting
The rejections of claims 1, 5, 13 and 17 on the ground of nonstatutory obviousness-type double patenting are hereby withdrawn based on the applicant’s filing of a Terminal Disclaimer.

Response to Arguments
The applicant’s arguments are moot in view of the new grounds of rejection introduced in this office action.  The examiner also provides the following counter argument.

Applicant argues that prior art Savolainen does not teach a small cell network because the backbone portion linking all the machine-to-machine mesh segments is not wireless and according to applicant, a small cell network is inherently wireless.  The examiner respectively disagrees with this argument as the limitation states “small cell local area network”.  A network may constitute both wireless and wireline communication.  Since the claims use the terms small cell local area network/small cell network, the claims do not limit the communication exclusively to just cellular although most of the communication in the network may primarily be cellular.  Additionally, the new secondary reference Abraham does teach what applicant may interpret as a small cell network.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9-10, 12, 17-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen et al., US Pub. 2017/0332439 (hereinafter Savolainen)  in view of Abraham et al., US Pub. 2015/0319029 (hereinafter Abraham).

With respect to claim 1, Savolainen teaches a communications method (figs. 2-3) comprising:
establishing a small cell local area network (fig. 2, network 200) including a first access point (fig. 2, router R4 284) and a second access point (fig. 2, router R3 283) that communicate via an internet networking protocol ([0023], “In some example embodiments, non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6. The routing nodes 281-286 may be coupled via a network 214 (for example, a bus, one or more links, and/or the like) to each other. In some example embodiments, the network/bus 214 may be a single Ethernet link, a Virtual Local Area Network (VLAN), a tunnel established over Internet, an AllJoyn bus, Message Queue Telemetry Transport (MQTT) system, and/or any other type of network, bus, and/or the like”; [0024], routing nodes 281-286 are IP based; [0028], encapsulated IP packet), the small cell local area network implementing a plurality of access points (Fig. 2, routing nodes 281-286) operating the Internet networking protocol as a range extension to devices operating on a machine-to-machine protocol (Fig. 2, routing nodes 281-286 are coupled via network 214 which forwards packets across mesh network segments thereby extending the range of mesh Bluetooth network segments; [0023]-[0024]);
connecting a first device (fig. 2, node A 202) to the first access point via a machine-to-machine protocol (figs 2-3 show connectivity between node A 202 and router R4 284; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”), wherein the machine-to-machine protocol is a different protocol than WiFi protocol ([0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”, the mesh network segment 294 uses Bluetooth or Bluetooth Low Energy; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”); 
connecting a second device (fig. 2,  Node B 204) to the second access point via the machine-to-machine protocol (figs 2-3 show connectivity between Node B 204 and router R3 283 via mesh Node C 269; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”; [0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy);
transmitting a data packet wirelessly from the first device to the second device using the small cell local area network via the first access point and the second access point as intermediaries, wherein the data packet is in the machine-to-machine protocol and tunneled in the Internet networking protocol (fig. 2, packet flow from Node A 202 to router R4 284 to router R3 283 to peer Node B 204; [0030], in step 302, packet is sent over the mesh using Bluetooth or Blue Tooth Low Energy to router R4 which determines the destination of the received packet – i.e. the packet is in a machine-to-machine protocol; [0034], “At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4. Moreover, the packet may be sent in accordance with User Datagram Protocol, although other IP protocols may be used as well”, i.e. the packet is tunneled in the internetworking protocol; [0035], remote router R3 283 receives IP packet, decapsulates the packet and send over mesh).
Savolainen teaches establishing a small cell local area network including a first access point and a second access point that communicate via an internet networking protocol.  More specifically, the small cell local area network (fig. 2) of Savolainen include a set of routers R1-R6 (281-286) (networking devices) connected via a network 214 communicating via an Internet networking protocol. Savolainen also teaches transmitting a data packet wirelessly from the first device to the second device using the small cell local area network via the first access point and the second access point as intermediaries, wherein the data packet is in the machine-to-machine protocol and tunneled in the Internet networking protocol.  Savolainen is silent on “the small cell local area network implementing a plurality of access points operating the WiFi protocol as a range extension to devices operating on a machine-to-machine protocol, wherein the first access point and second access point communicate wirelessly via the Wii protocol, wherein the data packet is tunneled in the WiFi protocol, and wherein the first access point has a greater transmit range than the first device”.
However, Abraham teaches the small cell local area network (Fig. 1, wireless neighbor aware network (NAN 100) implementing a plurality of access points (Fig. 1, e.g. WiFi STAs 102a, 102b and 102c) operating the WiFi protocol ([0024], “The NAN 100 may include one or more STAs configured to communicate utilizing WiFi protocols (e.g., WiFi STAs 102a, 102b and 102c)…..”) as a range extension to devices operating on a machine-to-machine protocol ([0024], “The NAN 100 may additionally include one or more STAs configured to communicate utilizing both WiFi and Bluetooth communication protocols (e.g., WiFi/Bluetooth (WB) STAs 104a and 104b). Each of the WiFi STAs 102a-102c and the WB STAs 104a-104b may have NAN-based communication capabilities. The NAN 100 may further comprise one or more STAs configured to communicate utilizing Bluetooth communication protocols (e.g., Bluetooth (BT) STAs 106a, 106b and 106c”; [0025], “The present application contemplates extending current WiFi NAN discovery to include Bluetooth devices and services…..”), wherein the first access point and second access point communicate wirelessly via the Wii protocol  ([0024], “….Accordingly, the wireless connections between any of the WiFi STAs 102a-102c and/or between any of the WB STAs 104a-104b may comprise WiFi-based connections…..”), wherein the data packet is tunneled in the WiFi protocol ([0030], “ Since one or more of the WB STAs 104a-104b may provide the NAN discovery for Bluetooth services provided by or for one or more of the BT STAs 106a-106c, those same WB STAs 104a-104b may also provide the data path to and from the one or more BT STAs 106a-106c for providing or receiving those services. In some implementations, a newly defined logical link control header (LLC header) or standard network access protocol header (SNAP header) protocol ID may be prepended to data packets of the service to indicate a particular destination BT STA 106a-106c before transmitting the data packets over WiFi. The Bluetooth device-bound data packets may then be transmitted in 802.11-based data frames via WiFi direct, via a basic service set (BSS) WiFi interface, via an independent BSS (IBSS) WiFi interface, or via a WiFi mesh interface, for example, depending on the WiFi architecture between the source and sink devices), and wherein the first access point has a greater transmit range than the first device ([0024], WiFi STAs have greater transmit range than the BT STAs); [0025], “The present application contemplates extending current WiFi NAN discovery to include Bluetooth devices and services…..”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the small cell local area network implementing a plurality of access points operating the WiFi protocol as a range extension to devices operating on a machine-to-machine protocol, wherein the first access point and second access point communicate wirelessly via the Wii protocol, wherein the data packet is tunneled in the WiFi protocol, and wherein the first access point has a greater transmit range than the first device”, as disclosed by Abraham because it provides methods and apparatuses for integrating Bluetooth devices into neighbor aware networks and extending the range of Bluetooth devices (See Abraham: para [0003] and [0005]).



With respect to claim 5, Savolainen teaches a method  of network topology (figs. 2-3) comprising:
establishing a small cell local area network (fig. 2, network 200) including a first access point (fig. 2, router R4 284) and a second access point (fig. 2, router R3 283) that communicate via an internet networking protocol ([0023], “In some example embodiments, non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6. The routing nodes 281-286 may be coupled via a network 214 (for example, a bus, one or more links, and/or the like) to each other. In some example embodiments, the network/bus 214 may be a single Ethernet link, a Virtual Local Area Network (VLAN), a tunnel established over Internet, an AllJoyn bus, Message Queue Telemetry Transport (MQTT) system, and/or any other type of network, bus, and/or the like”; [0024], routing nodes 281-286 are IP based; [0028], encapsulated IP packet), the small cell local area network implementing the first access point and the second access point operating the Internet networking protocol as a range extension to devices operating on a machine-to-machine protocol (Fig. 2, routing nodes 281-286 are coupled via network 214 which forwards packets across mesh network segments thereby extending the range of mesh Bluetooth network segments; [0023]-[0024]);
connecting a first device (fig. 2, node A 202) to the first access point (figs 2-3 show connectivity between node A 202 and router R4 284; [0022]; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”);  [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”);
joining the first device to a second device (fig. 2,  Node B 204) via a software application, wherein joined devices are configured to indicate each other as a destination address on communications ([0027]-[0028], an MDNS query from the first access point (router R4 284) that includes  the identifier of the destination node (second device) is used to determine the router (second access point) serving the second device. The response to MDNS query includes the IP address of router R3 283 (second access point) serving the second device. In this way the router R4 284 (first access point) may tunnel the packet received from the first device to the second access point …..this joins the first device to the second device);
connecting the second device to the second access point via the machine-to-machine protocol, wherein the machine-to-machine protocol is a different protocol than the WiFi protocol (figs 2-3 show connectivity between Node B 204 and router R3 283 via mesh Node C 269; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”; [0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy); and 
transmitting a data packet wirelessly from the first device to the second device using the small cell local area network via the first access point and the second access point as intermediaries, wherein the data packet is in the machine-to-machine protocol and tunneled in the Internet networking protocol (fig. 2, packet flow from Node A 202 to router R4 284 to router R3 283 to peer Node B 204; [0030], in step 302, packet is sent over the mesh using Bluetooth or Blue Tooth Low Energy to router R4 which determines the destination of the received packet – i.e. the packet is in a machine-to-machine protocol; [0034], “At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4. Moreover, the packet may be sent in accordance with User Datagram Protocol, although other IP protocols may be used as well”, i.e. the packet is tunneled in the internetworking protocol; [0035], remote router R3 283 receives IP packet, decapsulates the packet and send over mesh).
Savolainen teaches establishing a small cell local area network including a first access point and a second access point that communicate via an internet networking protocol.  More specifically, the small cell local area network (fig. 2) of Savolainen include a set of routers R1-R6 (281-286) (networking devices) connected via a network 214 communicating via an Internet networking protocol. Savolainen also teaches transmitting a data packet wirelessly from the first device to the second device using the small cell local area network via the first access point and the second access point as intermediaries, wherein the data packet is in the machine-to-machine protocol and tunneled in the Internet networking protocol.  Savolainen is silent on “the small cell local area network implementing the first access point and the second access point operating the WiFi protocol as a range extension to devices operating on a machine-to-machine protocol, wherein the first access point and second access point communicate wirelessly via the Wii protocol, wherein connecting a first device to the first access point is via the WiFi protocol, wherein the data packet is tunneled in WiFi protocol”.
However, Abraham teaches the small cell local area network (Fig. 1, wireless neighbor aware network (NAN 100) implementing the first access point (Fig. 1, WB STA 104a) and the second access point (Fig. 1, WB STA 104b) operating the WiFi protocol ([0024], “The NAN 100 may include one or more STAs configured to communicate utilizing WiFi protocols (e.g., WiFi STAs 102a, 102b and 102c).  The NAN 100 may additionally include one or more STAs configured to communicate utilizing both WiFi and Bluetooth communication protocols (e.g., WiFi/Bluetooth (WB) STAs 104a and 104b)”) as a range extension to devices operating on a machine-to-machine protocol ([0024], “The NAN 100 may additionally include one or more STAs configured to communicate utilizing both WiFi and Bluetooth communication protocols (e.g., WiFi/Bluetooth (WB) STAs 104a and 104b). Each of the WiFi STAs 102a-102c and the WB STAs 104a-104b may have NAN-based communication capabilities. The NAN 100 may further comprise one or more STAs configured to communicate utilizing Bluetooth communication protocols (e.g., Bluetooth (BT) STAs 106a, 106b and 106c”; [0025], “The present application contemplates extending current WiFi NAN discovery to include Bluetooth devices and services…..”), wherein the first access point and second access point communicate wirelessly via the Wii protocol   [0024], “….Accordingly, the wireless connections between any of the WiFi STAs 102a-102c and/or between any of the WB STAs 104a-104b may comprise WiFi-based connections…..”, wherein connecting a first device to the first access point is via the WiFi protocol ([0024], “The NAN 100 may additionally include one or more STAs configured to communicate utilizing both WiFi and Bluetooth communication protocols (e.g., WiFi/Bluetooth (WB) STAs 104a and 104b). Each of the WiFi STAs 102a-102c and the WB STAs 104a-104b may have NAN-based communication capabilities”, WB STA 104a (first access point can perform communications in both WiFi and Bluetooth protocols), wherein the data packet is tunneled in WiFi ([0030], “ Since one or more of the WB STAs 104a-104b may provide the NAN discovery for Bluetooth services provided by or for one or more of the BT STAs 106a-106c, those same WB STAs 104a-104b may also provide the data path to and from the one or more BT STAs 106a-106c for providing or receiving those services. In some implementations, a newly defined logical link control header (LLC header) or standard network access protocol header (SNAP header) protocol ID may be prepended to data packets of the service to indicate a particular destination BT STA 106a-106c before transmitting the data packets over WiFi. The Bluetooth device-bound data packets may then be transmitted in 802.11-based data frames via WiFi direct, via a basic service set (BSS) WiFi interface, via an independent BSS (IBSS) WiFi interface, or via a WiFi mesh interface, for example, depending on the WiFi architecture between the source and sink devices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the small cell local area network implementing the first access point and the second access point operating the WiFi protocol as a range extension to devices operating on a machine-to-machine protocol, wherein the first access point and second access point communicate wirelessly via the Wii protocol, wherein connecting a first device to the first access point is via the WiFi protocol, wherein the data packet is tunneled in WiFi protocol”, as disclosed by Abraham because it provides methods and apparatuses for integrating Bluetooth devices into neighbor aware networks and extending the range of Bluetooth devices (See Abraham: para [0003] and [0005]).


With respect to claim 17, Savolainen teaches a multi-radio access point apparatus (fig. 2, router R3 283; fig. 7; [0057], apparatus 700) comprising: 
a first radio configured to communicate over the Internet, provide Internet access to communicatively coupled devices (fig. 7; [0057], apparatus 700 includes a Wi-Fi or wireless local area networking modem - “Wireless Modems” are typically handed out by an ISP is meant to provide a “one box” solution to wireless internet by putting the Modem, Router, Switch and WAP all in one unit) configured to communicate over the Internet, provide Internet access to communicatively coupled devices (fig. 2, Node A 202, Node B 204 and Node C 269), and communicate in WiFi protocol ([0057], “The apparatus 700 including the Wi-Fi or wireless local area networking modem may also be capable of transmitting and/or receiving data from electronic devices according to various wireless networking techniques, including 6LoWpan, Wi-Fi, Wi-Fi low power, WLAN techniques such as IEEE 802.11 techniques, IEEE 802.15 techniques, IEEE 802.16 techniques”; [0023], a tunnel may be established over the internet; [0024]; [0028], routers 281-286 are IP based and can provide internet access via an ISP), the first radio having a first transmit power supporting a small cell network  ([0057], “the Wi-Fi or wireless local area networking modem may also be capable of transmitting and/or receiving data from electronic devices according to various wireless networking techniques, including 6LoWpan, Wi-Fi, Wi-Fi low power, WLAN techniques such as IEEE 802.11 techniques, IEEE 802.15 techniques, IEEE 802.16 techniques”), the small cell local area network implementing a plurality of access points (Fig. 2, routing nodes 281-286) operating the Internet networking protocol as a range extension to devices operating on a machine-to-machine protocol (Fig. 2, routing nodes 281-286 are coupled via network 214 which forwards packets across mesh network segments thereby extending the range of mesh Bluetooth network segments; [0023]-[0024]);
a second interface (fig. 2, Router R3 283 has backhaul interface to and commutatively coupled with router R4 284 and other routers), configured to communicate with other access points operating on the same local network using a backhaul channel in the Internet network protocol (fig. 2; [0023], “In some example embodiments, non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6. The routing nodes 281-286 may be coupled via a network 214 (for example, a bus, one or more links, and/or the like) to each other. In some example embodiments, the network/bus 214 may be a single Ethernet link, a Virtual Local Area Network (VLAN), a tunnel established over Internet, an AllJoyn bus, Message Queue Telemetry Transport (MQTT) system, and/or any other type of network, bus, and/or the like”; [0024], routing nodes 281-286 are IP based; [0028], encapsulated IP packet);
a third radio (fig. 7, BT 68) configured to communicate in a machine-to-machine protocol with a first wireless device (fig. 2,  Node B 204 is first wireless device) ([0057], “Moreover, the apparatus 700 may include a short-range radio frequency (RF) transceiver and/or interrogator 64, so data may be shared with and/or obtained from electronic devices in accordance with RF techniques. The apparatus 700 may include other short-range transceivers, such as an infrared (IR) transceiver 66, a Bluetooth (BT) transceiver 68 operating using Bluetooth wireless technology, a wireless universal serial bus (USB) transceiver 70, and/or the like. The Bluetooth transceiver 68 may be capable of operating according to low power or ultra-low power Bluetooth technology, for example, Wibree, Bluetooth Low-Energy, and other radio standards…..”; (figs 2-3 show connectivity between Node B 204 and router R3 283 via mesh Node C 269; [0023], “……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “…For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy),  the second interface having a second transmit power supporting the small cell network ([0057], “….The Bluetooth transceiver 68 may be capable of operating according to low power or ultra-low power Bluetooth technology, for example, Wibree, Bluetooth Low-Energy, and other radio standards…”, ultra-low power means power lower than the first transmit power and the second transmit power);
a processor (fig. 7, processor 20) including networking instructions to receive a first communication (fig. 3, IP packet at 308 containing mesh packet 369B is a first communication; [0034])  over either the first radio or the second radio, and transmit a second communication (fig. 3, mesh packet at 310 is the second communication; [0035]) over the third radio to the first device, wherein the first communication is in the Internet network protocol and includes a tunneled payload, the payload is in the machine-to-machine protocol, and the second communication includes the payload of the first communication ([0034], “At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4”; [0035], “At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4…… The decapsulated mesh packet may then be transmitted at 310 over a mesh network 293 to other nodes. In the example of FIG. 3, node C 269 receives, at 310, the mesh packet and forwards, at 312, the mesh packet via the mesh network 293 to node B 204”).
Savolainen teaches the small cell network implementing a plurality of access points  operating the Internet networking protocol as a range extension to devices operating on a machine-to-machine protocol, but is silent on “the small cell local area network implementing a plurality of access points operating the WiFi protocol as a range extension to devices operating on a machine-to-machine protocol, wherein access points communicate using a backhaul channel in the Wii protocol, wherein the first communication is in WiFi protocol and includes a tunneled payload in machine-to-machine protocol”.
However, Abraham teaches the small cell local area network (Fig. 1, wireless neighbor aware network (NAN 100) implementing a plurality of access points (Fig. 1, e.g. WiFi STAs 102a, 102b and 102c) operating the WiFi protocol ([0024], “The NAN 100 may include one or more STAs configured to communicate utilizing WiFi protocols (e.g., WiFi STAs 102a, 102b and 102c)…..”) as a range extension to devices operating on a machine-to-machine protocol ([0024], “The NAN 100 may additionally include one or more STAs configured to communicate utilizing both WiFi and Bluetooth communication protocols (e.g., WiFi/Bluetooth (WB) STAs 104a and 104b). Each of the WiFi STAs 102a-102c and the WB STAs 104a-104b may have NAN-based communication capabilities. The NAN 100 may further comprise one or more STAs configured to communicate utilizing Bluetooth communication protocols (e.g., Bluetooth (BT) STAs 106a, 106b and 106c”; [0025], “The present application contemplates extending current WiFi NAN discovery to include Bluetooth devices and services…..”), wherein access points communicate using a backhaul channel in the Wii protocol ([0024], “….Accordingly, the wireless connections between any of the WiFi STAs 102a-102c and/or between any of the WB STAs 104a-104b may comprise WiFi-based connections…..”), wherein the first communication is in WiFi protocol and includes a tunneled payload in machine-to-machine protocol ([0030], “ Since one or more of the WB STAs 104a-104b may provide the NAN discovery for Bluetooth services provided by or for one or more of the BT STAs 106a-106c, those same WB STAs 104a-104b may also provide the data path to and from the one or more BT STAs 106a-106c for providing or receiving those services. In some implementations, a newly defined logical link control header (LLC header) or standard network access protocol header (SNAP header) protocol ID may be prepended to data packets of the service to indicate a particular destination BT STA 106a-106c before transmitting the data packets over WiFi. The Bluetooth device-bound data packets may then be transmitted in 802.11-based data frames via WiFi direct, via a basic service set (BSS) WiFi interface, via an independent BSS (IBSS) WiFi interface, or via a WiFi mesh interface, for example, depending on the WiFi architecture between the source and sink devices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the small cell local area network implementing a plurality of access points operating the WiFi protocol as a range extension to devices operating on a machine-to-machine protocol, wherein access points communicate using a backhaul channel in the Wii protocol, wherein the first communication is in WiFi protocol and includes a tunneled payload in machine-to-machine protocol”, as disclosed by Abraham because it provides methods and apparatuses for integrating Bluetooth devices into neighbor aware networks and extending the range of Bluetooth devices (See Abraham: para [0003] and [0005]).
Savolainen a teaches a multi-radio access point apparatus comprising a first radio to provide internet access to coupled devices, a second interface for backhaul communication with other access points,  and a third radio configured to communicate in a machine-to-machine protocol with a first device.  However, Savolainen is silent on  “the second interface of the multi-access point apparatus is provided by a second radio for communicating with the other access points, the second radio having a second transmit power supporting the small cell network”.
However, Abraham teaches the second interface of the multi-access point apparatus is provided by a second radio for communicating with the other access points, the second radio having a second transmit power supporting the small cell network ( Fig. 2, transceiver 214; [0037], “The wireless device 202 may also include a housing 208 that may include a transmitter 210 and/or a receiver 212 to allow transmission and reception of data between the wireless device 202 and a remote location. The transmitter 210 and receiver 212 may be combined into a transceiver 214. An antenna 216 may be attached to the housing 208 and electrically coupled to the transceiver 214. The wireless device 202 may also include (not shown) multiple transmitters, multiple receivers, multiple transceivers, and/or multiple antenna”; [0033], the wireless device 202 may comprise any of the WB STAs 104b-104b. illustrated in FIG. 1).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the second interface of the multi-access point apparatus is provided by a second radio for communicating with the other access points, the second radio having a second transmit power supporting the small cell network”, as disclosed by Abraham because it provides methods and apparatuses for integrating Bluetooth devices into neighbor aware networks and extending the range of Bluetooth devices (See Abraham: para [0003] and [0005]). 


With respect to claim 2, Savolainen teaches wherein the machine-to-machine protocol is Bluetooth ([0022] and [0030]).


With respect to claim 3, Savolainen teaches wherein the small cell local area network of a plurality of wireless access points including the first access point and the second access point communicate between each wireless access point over a backhaul channel (fig. 2, network 214; see also independent claim 1).


With respect to claim 4, Savolainen teaches further comprising: communicatively coupling the first device to at least one other access point via the machine-to-machine protocol (fig. 2, Node C 269 is positioned between second networking device R3 283 and second device Node B 204 . Similarly, a third Node (device) could have been architecturally positioned between first device Node A 202 and first networking device R4 284 as the network is a mesh network; [0028], other nodes may be along the path of the mesh to the destination).



With respect to claims 6 and 18, Savolainen teaches wherein the machine-to-machine protocol 
is any of:  Bluetooth protocol; Bluetooth Low Energy protocol; ZigBee protocol; or Z-wave protocol (see respective independent claims 5 and 17).


With respect to claim 7, Savolainen teaches further comprising: extracting, by the second access paint, the data packet from the tunnel, wherein an extracted data packet is entirely in the machine-to-machine protocol (fig. 3, mesh packet at 310; [0034]; [0035], “When remote router R3 283 receives the IP packet sent at 308, router 283 may decapsulate the IP packet and send, at 310, the decapsulated packet over the mesh 293 towards the packet destination…. For example, router R3 283 may decapsulate the received IP packet by removing the IP address associated with the source router (which in this example is router R4 284) and destination router (which in this example is router R3 283). The decapsulated mesh packet may then be transmitted at 310 over a mesh network 293 to other nodes”, as per para [0030], the mesh packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) …thus the encapsulated packet is entirely in machine to machine protocol). 


With respect to claim 9, Savolainen teaches wherein the first device is any of: a smartphone; a computer; a tablet; or a voice activated assistant ([0050], “The apparatus 700 may comprise node, such nodes 202, 269, 204, and/or the like. Moreover, the nodes may comprise a user equipment, such as an internet of things device (for example, a machine, a sensor, an actuator, and/or the like), a smart phone, a cell phone, a wearable radio device (for example, an IoT fitness sensor or other type of IoT device), and/or any other radio based device”; [0070]). 


With respect to claim 10, Savolainen teaches wherein said connecting with the second device step further comprises: pairing, by the second access point, with the second device ([0030], Bluetooth uses P2P technology). 


With respect to claim 12, Savolainen teaches wherein said communicating between the first access point and the first  device comprises mesh style topology (fig. 2, mesh networks 291-296; [0022]-[0026]). 


With respect to claim 20, Savolainen teaches wherein the communicatively coupled devices are any of: a 
smartphone; a computer; a tablet; or a voice activated assistant ([0050], “The apparatus 700 may comprise node, such nodes 202, 269, 204, and/or the like. Moreover, the nodes may comprise a user equipment, such as an internet of things device (for example, a machine, a sensor, an actuator, and/or the like), a smart phone, a cell phone, a wearable radio device (for example, an IoT fitness sensor or other type of IoT device), and/or any other radio based device”; [0070]) and wherein the first device is any of: a wireless speaker; a wireless camera; a wireless refrigerator; a wireless thermostat; a wireless light; a wireless cooking appliance; a wireless television; or a voice assistant ([0050], “The apparatus 700 may comprise node, such nodes 202, 269, 204, and/or the like. Moreover, the nodes may comprise a user equipment, such as an internet of things device (for example, a machine, a sensor, an actuator, and/or the like), a smart phone, a cell phone, a wearable radio device (for example, an IoT fitness sensor or other type of IoT device), and/or any other radio based device”; [0070]).


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen in  view of Abraham and further in view of Vora et al., US Pub. 2017/0064042 (Vora). 

With respect to claim 8, Savolainen in view of Abraham is silent on “said extracting step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”. 
However, Vora teaches wherein said extracting step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device ([0014], a "thin" gateway model in which a virtual gateway device running in the cloud (e.g., on a server computing device) handles a majority of the smarts/knowledge for translating between communication protocols and managing devices using a particular communication protocol. This enables the virtual gateway device to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Abraham system to include the feature “wherein said extracting step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”, as disclosed by Vora because it enables the cloud server to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol (See [0014]).


Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen in view of Abraham and further in view of Palin et al., US Patent 9,338,638 (hereinafter Palin). 

With respect to claim 11, Savolainen in view of Abraham is silent on “wherein said communicating between the second access point and the second device comprises connection-less data traffic using a generic attribute table”.
However, Palin teaches wherein said communicating between the second access point and the second device comprises connection-less data traffic using a generic attribute table (figs. 1-5; col. 25, lines 3-67; col. 26, lines 1-67; col. 27, lies 18; claim 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Abraham system to include the feature “1.	wherein said communicating between the second access point and the second device comprises connection-less data traffic using a generic attribute table”, as disclosed by Palin because it enables the cloud server to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol (See [0014]).



Claims 13-14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen et al., US Pub. 2017/0332439 (hereinafter Savolainen) in view of Abraham et al., US Pub. 2015/0319029 (hereinafter Abraham) and further in view of Armstrong et al., US Pub. 2016/0100437 (hereinafter Armstrong).


With respect to claim 13, Savolainen teaches a method for operating an access point or network of access points (figs. 2-3) comprising: 
communicatively connecting, by a first access point (fig. 2, router R4 284) of a small cell network (fig. 2, network 200), with a first device (fig. 2, node A 202) via a first machine-to-machine protocol  (figs 2-3 show connectivity between node A 202 and router R4 284; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”; ([0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”, the mesh network segment 294 uses Bluetooth or Bluetooth Low Energy; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”, the first machine-to-machine protocol is Bluetooth or Bluetooth Low Energy), wherein the small cell local area network implementing a plurality of access points (Fig. 2, routing nodes 281-286), including the first access point, operating the Internet networking protocol as a range extension to the first device operating on the first machine-to-machine protocol (Fig. 2, routing nodes 281-286 are coupled via network 214 which forwards packets across mesh network segments thereby extending the range of mesh Bluetooth network segments; [0023]-[0024]);

communicatively connecting, by a second access point (fig. 2, router R3 283) of the small cell network, with a second device (fig. 2,  Node B 204) via a second machine-to-machine protocol (figs 2-3 show connectivity between Node B 204 and router R3 283 via mesh Node C 269; [0023], “non-IP and/or non-connected mesh network segments 291-296 may each include a router, such as routing nodes 281-286, labeled R1-R6”; [0022], “……..Furthermore, mesh networks 291-296 may each comprise non-IP mesh networks, in accordance with some example embodiments. ……... For example, the mesh network segments may each represent a Bluetooth or Bluetooth Low Energy mesh network (although other radio technologies may be used as well), and in a given mesh segments packets are forwarded based on an identifier, rather than an IP address”; [0030], “The packet may be sent over the mesh network, which may be a non-IP network and/or a non-connected network, in accordance with some example embodiments. For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294….”), the mesh network segment 293 uses Bluetooth or Bluetooth Low Energy (second  machine-to-machine protocol);
receiving output, by the first access point from the first device via the first machine-to-machine protocol (fig. 3, shows Bluetooth or Bluetooth Low Energy packet 302 with destination address for Node B 204 as “0xfe35”; [0030], “At 302, node A 202 may send a packet in a mesh network 294, in accordance with some example embodiments. ……For example, the packet may be transmitted via WiFi, Bluetooth, Bluetooth Low Energy (although other radio technologies may be used) to other peer nodes in mesh network 294. Router R4 284 may receive the packet………In the example of FIG. 3, the data payload 369A of the packet is the original mesh packet including data ("Lights=on"), a source identifier for node 202 (for example, "From: 0x239f"), and a destination identifier for node 204 (for example, "To: 0xfe35")”);
tunneling the output, by the first access point, to the second access point over the
small cell network backhaul channel, wherein the output is in the first machine-to-machine
protocol and tunneled in an Internet networking protocol ([0034], “At 308, router R4 284 may encapsulate the packet received at 302 with the IP address of the router R3 283 serving the destination node, and then send the encapsulated packet to router R3 283, in accordance with some example embodiments. For example, router R4 284 may encapsulate the data payload 369B by adding the destination IP address of the router R3 283 and adding as the source IP address of router R4. Moreover, the packet may be sent in accordance with User Datagram Protocol, although other IP protocols may be used as well”, i.e. the packet (Bluetooth or Bluetooth Low Energy packet) is enclosed in the internetworking protocol; [0035], remote router R3 283 receives IP packet); and 
transmitting the output, by the second access point, to the to the second device via the first machine-to-machine protocol ([0035], “………The decapsulated mesh packet may then be transmitted at 310 over a mesh network 293 to other nodes. In the example of FIG. 3, node C 269 receives, at 310, the mesh packet and forwards, at 312, the mesh packet via the mesh network 293 to node B 204 (although in some implementations, the packet may be received directly by node B 204 as well”).
Savolainen teaches a small cell network including a first access point and a second access point that communicate via an internet networking protocol.  More specifically, the small cell local area network (fig. 2) of Savolainen include a set of routers R1-R6 (281-286) (networking devices) connected via a network 214 communicating via an Internet networking protocol. Savolainen also teaches receiving output by the first access point in machine-to-machine (Bluetooth) protocol from the first device and tunneling the output, by the first access point, to the second access point over the small cell network, wherein the output is tunneled in internet networking protocol.  Savolainen is silent on “the small cell network implementing a plurality of access points operating the WiFi protocol as a range extension to the first device operating on the first machine-to-machine protocol, wherein the output received by the first access point is tunneled in the WiFi protocol, and wherein the first access point has a greater transmit range than the first device”.
However, Abraham teaches the small cell network (Fig. 1, wireless neighbor aware network (NAN 100) implementing a plurality of access points (Fig. 1, e.g. WiFi STAs 102a, 102b and 102c) operating the WiFi protocol ([0024], “The NAN 100 may include one or more STAs configured to communicate utilizing WiFi protocols (e.g., WiFi STAs 102a, 102b and 102c)…..”) as a range extension to the first device operating on the machine-to-machine protocol ([0024], “The NAN 100 may additionally include one or more STAs configured to communicate utilizing both WiFi and Bluetooth communication protocols (e.g., WiFi/Bluetooth (WB) STAs 104a and 104b). Each of the WiFi STAs 102a-102c and the WB STAs 104a-104b may have NAN-based communication capabilities. The NAN 100 may further comprise one or more STAs configured to communicate utilizing Bluetooth communication protocols (e.g., Bluetooth (BT) STAs 106a, 106b and 106c”; [0025], “The present application contemplates extending current WiFi NAN discovery to include Bluetooth devices and services…..”), wherein the output received by the first access point is tunneled in the WiFi protocol ([0030], “ Since one or more of the WB STAs 104a-104b may provide the NAN discovery for Bluetooth services provided by or for one or more of the BT STAs 106a-106c, those same WB STAs 104a-104b may also provide the data path to and from the one or more BT STAs 106a-106c for providing or receiving those services. In some implementations, a newly defined logical link control header (LLC header) or standard network access protocol header (SNAP header) protocol ID may be prepended to data packets of the service to indicate a particular destination BT STA 106a-106c before transmitting the data packets over WiFi. The Bluetooth device-bound data packets may then be transmitted in 802.11-based data frames via WiFi direct, via a basic service set (BSS) WiFi interface, via an independent BSS (IBSS) WiFi interface, or via a WiFi mesh interface, for example, depending on the WiFi architecture between the source and sink devices), and wherein the first access point has a greater transmit range than the first device ([0024], WiFi STAs have greater transmit range than the BT STAs); [0025], “The present application contemplates extending current WiFi NAN discovery to include Bluetooth devices and services…..”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Savolainen system to include the feature “the small cell network implementing a plurality of access points operating the WiFi protocol as a range extension to the first device operating on the first machine-to-machine protocol, wherein the output received by the first access point is tunneled in the WiFi protocol, and wherein the first access point has a greater transmit range than the first device”, as disclosed by Abraham because it provides methods and apparatuses for integrating Bluetooth devices into neighbor aware networks and extending the range of Bluetooth devices (See Abraham: para [0003] and [0005]).
Savolainen in view of Abraham teaches communicatively connecting, by a first  access point of a small cell network, with a first device via a first machine-to-machine protocol and communicatively connecting, by a second access point of the small cell network, with a second device via the first machine-to-machine protocol, but is silent on “the second device communicatively connecting with the second access point via a second machine-to-machine protocol”.
However, Armstrong teaches the second device communicatively connecting with the second access point via a second  machine-to-machine protocol (fig. 2; [0044], “PWAP 224 may be configured to receive data from field communicator 216, to decode this data in accordance with a first wireless communication protocol, to re-encode the data in accordance with a second wireless communication protocol, and to transmit the re-encoded data to one or more field devices 214.1-214.i in accordance with the second wireless communications protocol. For example, field communicator 216 may be configured to embed and/or encapsulate data such as one or more instructions, commands, etc., inside another communication protocol data unit, such that the data is part of a Wi-Fi or BLUETOOTH data unit, for example. This data may include, for example, one or more HART commands, ISA 100.11a commands, etc.”, a networking device such as the PWAP 224 may decode and re-encode data from one M2M protocol to another; see also [0028]; [0045]-[0048]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Abraham system to include the feature “the second device communicatively connecting with the second access point via a second  machine-to-machine protocol”, as disclosed by Armstrong because it facilitates the performing of various functions regarding one or more devices connected to an automation network, such as updating device firmware and/or software, performing calibration, diagnostics, loop checkouts, etc. (see Armstrong: [0016]). 


With respect to claim 14, Savolainen in view of Abraham and Armstrong teaches further comprising: translating the output from the first machine-to-machine protocol to the second machine-to-machine protocol (refer to independent claim 13; See also Armstrong: fig. 2; [0044], “PWAP 224 may be configured to receive data from field communicator 216, to decode this data in accordance with a first wireless communication protocol, to re-encode the data in accordance with a second wireless communication protocol, and to transmit the re-encoded data to one or more field devices 214.1-214.i in accordance with the second wireless communications protocol. For example, field communicator 216 may be configured to embed and/or encapsulate data such as one or more instructions, commands, etc., inside another communication protocol data unit, such that the data is part of a Wi-Fi or BLUETOOTH data unit, for example. This data may include, for example, one or more HART commands, ISA 100.11a commands, etc.”, a networking device such as the PWAP 224 may decode and re-encode data from one M2M protocol to another; see also [0028]; [0045]-[0048]; [0039]).


With respect to claim 16, Savolainen teaches wherein the first and second machine-to-machine protocol are any of:  Bluetooth protocol; Bluetooth Low Energy protocol; ZigBee protocol; or Z-wave protocol (see independent claims 13).


Claims 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Savolainen in view of Abraham, further in view of Armstrong and further in view of Vora et al., US Pub. 2017/0064042 (Vora). 
 

With respect to claim 15, Savolainen in combination with Abraham and Armstrong is silent on “wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”. 
However, Vora teaches wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device ([0014], a "thin" gateway model in which a virtual gateway device running in the cloud (e.g., on a server computing device) handles a majority of the smarts/knowledge for translating between communication protocols and managing devices using a particular communication protocol. This enables the virtual gateway device to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Savolainen-Abraham-Armstrong system to include the feature “wherein said translating step further comprising: transmitting the commands to a cloud server, the cloud server including a specification for communication between the first device and the second device”, as disclosed by Vora because it enables the cloud server to perform many of the operations that a gateway device traditionally performs (e.g., protocol translation operations), and essentially transforms the gateway device into a router of commands in the particular communication protocol (See [0014]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        8/18/2022



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477